Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-11 and 13-16 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 02/08/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):



The following claims are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In Claim 1, limitations “an offset arrangement, configured to” and “the device being arranged to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112(b), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Thus,  the claim is rejected under 112(b)as being indefinite because there is no corresponding structure disclosed for the recited elements in the specification where the identification of the corresponding structure is required (37 CFR 1.105).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


In claims 9-10 and 13, the use of “optionally” casts doubt on the scope of the claims.

In claim 16, recites the limitation “the other of the pair” in line 3 of claim 11. There is insufficient antecedent basis for the limitation in the claim.

	
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1-7 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Yoshimoto et al. (US Publication No. 2016/0148679, hereinafter “Yoshimoto”).

Regarding claim 1, Yoshimoto does disclose, a device arranged to provide a specific output in response to a specific input, the device comprising: a physical unclonable function, arranged to be challenged with a specific input and to provide a unique output in response to that input (Yoshimoto, (para. [0326, 0011] and figure 24), challenge-response authentication in PUF technology); the device being arranged to facilitate the detection of a feature of the unique output of the physical unclonable function, by a detection arrangement, in response to the specific input (Yoshimoto, (para. [0326]), it is possible to return different digital ID data to the input outside the non-volatile memory device 10); and an offset arrangement, configured to receive an output from the detection arrangement that is dependent on the detection of the feature of the unique output, and provide a specific offset to this output, in order to provide the specific output of the device in response to the specific input to the device (Yoshimoto, (para. [0326]), a plurality of pieces of ID data are each a specific piece of data to the offset value, and the response is a PUF that is a physically unduplicatable function).  

Regarding claim 2, Yoshimoto further discloses the device of claim 1, wherein: if an input to the device is not the specific input, an output of the device is not the specific output; andYoshimoto, (para. [0326]), a plurality of pieces of ID data are each a specific piece of data to the offset value, and the response is a PUF that is a physically unduplicatable function; (para. [0324]), where ID data to which no offset is added is referred to as first digital ID data, and ID data to which an offset has been added is referred to as second digital ID data. The first digital ID data and the second digital ID data have different data patterns, and are each available as device-specific data).  

Regarding claim 3, Yoshimoto further discloses the device of claim 1, wherein the offset arrangement is arranged to provide the same specific offset to the output of the detection arrangement, regardless of the output of the detection arrangement, or an output of the physical unclonable function (Yoshimoto, (para. [0324] and figure 24), ID data to which an offset has been added is referred to as second digital ID data).  

Regarding claim 4, Yoshimoto further discloses the device of claim 1, wherein the offset arrangement is engineered or programmed in advance with reference to the specific output of the device, in order to provide the specific offset (Yoshimoto, (para. [0325]), changing the offset value to positive or negative, it is possible to generate a plurality of pieces of digital ID data having different data patterns).  

Regarding claim 5, Yoshimoto further discloses the device of claim 1, wherein the detection arrangement is part of the device (Yoshimoto, (para. [0317] and figure 24), a modification of the median value detection circuit 25).  

Regarding claim 6, Yoshimoto further discloses the device of claim 5, wherein the detection arrangement is arranged to provide an output external to the device, such that Yoshimoto, (figure 24), resistance medium value to input A).  

Regarding claim 7, Yoshimoto further discloses the device of claim 6, wherein output of the detection arrangement external to the device is controlled via an electrically controllable switch or fuse (Yoshimoto, (para. [0319-0320] and figure 24), the output of the multiplier 202 is connected to a terminal a of the switch 301. The switch 301 selectively switches whether to output a signal from the terminal a or to output a signal from the terminal b in accordance with a control signal C input from the control circuit 15).  


Regarding claim 14, Yoshimoto further discloses an electrical circuit comprising the device of claim 1, wherein at least a component of the electrical circuit is arranged to be controlled depending on whether the output of the device or system is the specific output  (Yoshimoto, (para. [0319-0320] and figure 24), the output of the multiplier 202 is connected to a terminal a of the switch 301. The switch 301 selectively switches whether to output a signal from the terminal a or to output a signal from the terminal b in accordance with a control signal C input from the control circuit 15).  

Regarding claim 15, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

4.	Claims 8-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over xxxx et al. (US Pub No. xxxxx, hereinafter “xxxx”) in view of Young et al. (US Pub No. 2018/0219673, hereinafter “Young”).

Regarding claim 8, Yoshimoto does disclose, the device of claim 1.
 Yoshimoto does not explicitly disclose but the analogous art Young discloses, wherein the physical unclonable function comprises a structure that exhibits quantum mechanical confinement, the structure being arranged to provide a unique response when challenged, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement (Young, (para. [0033-0034]), the measurable quantum mechanical effect for such a device can be used as a unique identifier for that device. In other words, it has been realised that the confining structure (or, in general, confinement) provides an efficient and effective physically (sometimes referred to as physical) unclonable function (PUF)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoshimoto by including the physical unclonable function comprises a structure that exhibits quantum mechanical confinement taught by Young for the advantage of efficiently determining 

Regarding claim 9, the combination of Yoshimoto-Young does disclose, the device of claim 8, wherein the challenge comprises the device facilitating an electrical measurement of an electrical output of the structure, the electrical output optionally involving tunneling (Young, (para. [0037]), the tunnelling barriers 4 are located either side of a nano-structure 6 which exhibits or facilitates quantum mechanical confinement of electrons 8).  

Regarding claim 10, the combination of Yoshimoto-Young does disclose, the device of claim 1, wherein the device comprises a time limitation element, arranged to impose a time limit as to when the physical unclonable function can be challenged, optionally after a previous challenge (Young, (para. [0055]), the generation (e.g. establishing) or determination (e.g. checking) of a unique identifier is important in security and cryptography and so on. It is also important that this unique identifier remains constant, so that security is maintained. However, it may be useful to change the unique identifier from time to time).  

Regarding claim 11, the combination of Yoshimoto-Young does disclose, a system, comprising a plurality of devices as claimed in any preceding claim, connected in parallel (Young, (figure 10)).  



Regarding claim 13, the combination of Yoshimoto-Young does disclose, a system, comprising: the device of claim 1, serving as a first device; and a second device, comprising the detection arrangement, the second device being connected or connectable to the first device in order to perform the detection of the feature of the unique output of the physical unclonable function, and to optionally provide an output that is dependent on the detection of the feature to the offset arrangement (Young, (para. [0051-0052]), the first device 90 may be provided with or store one or more identifiers, and can compare these one or more stored identifiers (that is check it) with a determined unique identifier of the device 98 that exhibits quantum mechanical confinement. In this way, the unique nature of the unique identifier of the device that exhibits quantum mechanical confinement 98 can be used in a number of ways, either providing a unique identifier to the first device 90 that comprises the second device 98, and/or to provide a cross-check, and so on).  

Regarding claim 16, the combination of Yoshimoto-Young does disclose, the device of claim 1, wherein the device comprises one of a pair of devices including a respective physical unclonable function and offset arrangement, wherein the device comprises a master sub-system or a slave sub-system and the other of the pair of devices comprises the other of the master sub-system or the slave sub-system (Young, (para. [0051-0052]), the first device 90 may be provided with or store one or more identifiers, and can compare these one or more stored identifiers (that is check it) with a determined unique identifier of the device 98 that exhibits quantum mechanical confinement. In this way, the unique nature of the unique identifier of the device that exhibits quantum mechanical confinement 98 can be used in a number of ways, either providing a unique identifier to the first device 90 that comprises the second device 98, and/or to provide a cross-check, and so on).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.